DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/362449 filed on 03/22/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-19 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the foreign application JP2017-060770 filed on 03/27/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2019 and 10/02/2019 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	


Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-14 are directed to a device (i.e., a machine) and Claim 18 is directed to a method (i.e., a process). Therefore, claims 1-14 and 18 all fall within the one of the four statutory categories of invention.
Step 2A Prong 1
Independent claim 1 and independent claim 18 substantially recites “(A) acquiring an address indicating a delivery destination of a package, and first attribute information indicating an attribute of a stopping position where an autonomous vehicle delivering the package stops at the delivery destination; (B) determining a side from which the package is to be unloaded at the delivery destination, out of a plurality of sides of the autonomous vehicle, based on the address and the first attribute information; and (C) outputting management information in which identification information for identifying the package is associated with the determined side” 
The limitations stated above are processes/functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Specifically, commercial interactions between a system which acquires a delivery destination address and attribute information, determines a side to unload a package based on the information, and then outputs management information, a customer who wants a package delivered to a delivery destination, and an autonomous vehicle which stops at the delivery destination to delivery a package. Therefore, the claims recites an abstract idea.	
Examiner also notes the limitation of “(B)” as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind.
 That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a user (a controller for a delivery service) using address information and first attribute information to determine a side for the package to be unloaded from. Given an address corresponding to a house A and attribute information which states house A is located on the right side of the vehicle, a user may determine “the right side” of the vehicle as the side the package should be unloaded from. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
Step 2A Prong 2
The judicial exception is not integrated into a practical application. The independent claims recites the additional elements of: a processor and memory storing a computer program that causes the processor to perform operations. The additional elements of a processor and a memory are recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). 
Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components which does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor and memory to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
None of the steps/functions of Claim 1 and Claim 18 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The processor and memory of claim 1 are merely used to perform the limitations directed to mental processes and organizing human activity, thus, the analysis does not change when considered as an ordered combination. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). Accordingly, Claim 1 and Claim 18 are ineligible. 
Dependent claims 2-14 merely add additional limitations specifying what the first attribute information includes, what the (B) limitation includes, further abstract idea limitations (D) and (E), a second attribute information is collected, what the (E) limitation includes all of which narrow down the abstract idea identified above. Nothing in dependent claims 2-14 adds additional elements that are sufficient to amount to significantly more than the judicial exception. 
Examiner noting that Claims 15-17 and 19 are eligible because the limitations not only claim an autonomous vehicle as an additional element, but the autonomous vehicle performs functions such as moving a package and controlling the movement of a package according to management information. Examiner encourages Applicant to amend the independent claims to recite the limitations of Claim 15 or Claim 19 in order to overcome the eligibility rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 15-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio (US2018/0202822) in view of Kuo et al. (US2019/0113935).


As per independent Claim 1, 
DeLizio teaches a device comprising: a processor; and memory storing a computer program that causes the processor to perform operations including:
acquiring an address indicating a delivery destination of a package, and first attribute information indicating an attribute of a stopping position where an autonomous vehicle delivering the package stops at the delivery destination (see DeLizio para. 61 where the autonomous vehicle (AV) may transport passengers or cargo; para. 65, 124-125 where the AV or ride controller may determine destination information such as an address; figure 30A, 30B, and 31 along with para. 263-273 where the AV determines “first attribute information” such as the destination is located on a four-lane street, there may be unsafe traffic conditions at the destination, and which side of the street the destination is on)
(B) determining a side from which the package is to be unloaded at the delivery destination, out of a plurality of sides of the autonomous vehicle, based on the address and the first attribute information (figure 30A, 30B, and 31 along with para. 263-273 where the AV may determine (based on the destination, unsafe traffic conditions, and side of street the destination is on) to drop off the cargo where the cargo’s side is closest to the drop off point and orient with the cargo’s doors closest to a curb then the AV “opens one or more curbside doors to drop off passengers…the autonomous vehicle will not open street-side doors” (para. 273))

DeLizio does not teach (C) outputting management information correlating identification information for identifying the package and the determined side.

Kuo teaches:
(C) outputting management information correlating identification information for identifying the package and the determined side (figure 5 and para. 38 where the vehicle has two openings and packages may be collect by recipients from each opening; para. 53-55 and figures 9-11 where in para. 54 specifically the display provides an identifying code (barcode, QR, etc.) to identify the cargo and then once the cargo is adjacent to the opening, the display identifies the opening for the cargo recipient to receive the cargo; para. 55 where the vehicle has a plurality of openings and the display identifies the opening for the cargo recipient to receive the cargo; “Go to Door No. 2” in figure 10B) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DeLizio invention with the Kuo (C) outputting management information correlating identification information for identifying the package and the determined side with the motivation of increasing the efficiency of the invention as the Kuo display provides the recipient with information that allows them to quickly identify their package and locate where their package is and pick it up. See also para. 2 and 14 “the present system can minimize or prevent cargo from being left unattended”. 

As per dependent Claim 2, 
DeLizio/Kuo teaches the device according to Claim 1.
DeLizio teaches:
wherein the first attribute information includes traffic amount information relating to an amount of traffic at the stopping position, lane count information relating to a count of lanes of a road at the stopping position, stopping orientation information relating to a stopping orientation of the autonomous vehicle, and/or obstruction information relating to an obstruction around the stopping position (figure 30A, 30B, and 31 along with para. 263-273 where the AV determines “first attribute information” such as the destination is located on a four-lane street, there may be unsafe traffic conditions at the destination, and which side of the street the destination is on)

As per dependent Claim 4, 
DeLizio/Kuo teaches the device according to Claim 1.
DeLizio teaches:
wherein the first attribute information includes lane count information relating to a count of lanes of a road at the stopping position, and the (B) includes determining, in a case where the count of the lanes of the road at the stopping position is two or more on each side of the road, a side of the autonomous vehicle that is closer to an edge of the road as being the side (figure 30A, 30B, and 31 along with para. 263-273 where the AV may determine (based on the four lane road at the destination) to drop off the cargo where the cargo’s side is closest to the drop off point and orient with the cargo’s doors closest to a curb then the AV “opens one or more curbside doors to drop off passengers…the autonomous vehicle will not open street-side doors” (para. 273))

As per dependent Claim 6, 
DeLizio/Kuo teaches the device according to Claim 1.
DeLizio teaches:
wherein the first attribute information includes obstruction information relating to an obstruction around the stopping position, and the (B) includes determining, in a case where there is an obstruction around the stopping position, a side where there is no obstruction as being the side (figure 30A, 30B, and 31 along with para. 263-273 where the AV may determine (based on the destination, unsafe traffic conditions, and side of street the destination is on) to drop off the cargo where the cargo’s side is closest to the drop off point and orient with the cargo’s doors closest to a curb then the AV “opens one or more curbside doors to drop off passengers…the autonomous vehicle will not open street-side doors” (para. 273); Examiner clarifying that the system selects the curbside door of the vehicle to drop off passengers because its determined that there are unsafe traffic conditions on the street side of the vehicle)

As per dependent Claim 15, 
DeLizio/Kuo teaches the device according to Claim 1.
DeLizio teaches:
An autonomous vehicle from which the package can be unloaded from a plurality of unloading positions (see DeLizio para. 61 where the autonomous vehicle (AV) may transport passengers or cargo; figure 30A, 30B, and 31 along with para. 263-273 where the AV may determine (based on the destination, unsafe traffic conditions, and side of street the destination is on) to drop off the cargo where the cargo’s side is closest to the drop off point and orient with the cargo’s doors closest to a curb then the AV “opens one or more curbside doors to drop off passengers…the autonomous vehicle will not open street-side doors” (para. 273) – thus, the “package” can be unloaded from the curbside or the streetside position)

DeLizio does not teach, but Kuo teaches: 
an autonomous vehicle from which the package can be unloaded from a plurality of unloading positions (figure 5 and para. 38 where the vehicle has two openings and packages may be collected by recipients from each opening; para. 53-55 where the vehicle has a plurality of openings from which the package may be unloaded) 
the autonomous vehicle comprising: a moving mechanism that moves the package (para. 30-35 where the vehicle may include an opening that allows a cargo movement subsystem to move the cargo to a recipient and the cargo movement subsystem may be an arm or conveyor belt; para. 53-55 where the cargo movement subsystem may be a motor which rotates the rotatable carriage to align with an opening for a recipient to receive cargo) 
a controller that acquires the management information from the device according to Claim 1, and controls the moving mechanism so that the orientation of unloading position of the package is set in accordance with the management information (para. 53-55 and figures 9-11 where in para. 54 specifically the display provides an identifying code (barcode, QR, etc.) to identify the cargo and then the cargo movement subsystem rotates the carriage so that the container 194 which houses the cargo is adjacent to the opening, the display identifies the opening for the cargo recipient to receive the cargo; para. 55 where the vehicle has a plurality of openings and the display identifies the opening for the cargo recipient to receive the cargo; “Go to Door No. 2” in figure 10B)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DeLizio invention with the Kuo the autonomous vehicle comprising: a moving mechanism that moves the package; and a controller that acquires the management information from the device according to Claim 1, and controls the moving mechanism so that the orientation of unloading position of the package is set in accordance with the management information with the motivation of increasing the efficiency of the invention as the Kuo modification moves the package to an opening in the vehicle and the display provides the recipient with information that allows them to quickly identify their package and locate where their package is and pick it up. See also para. 2 and 14 “the present system can minimize or prevent cargo from being left unattended”. 

As per dependent Claim 16, 
DeLizio/Kuo teaches the device according to Claim 15.
DeLizio does not teach, but Kuo teaches:
wherein the moving mechanism includes an orientation changing mechanism that changes the orientation of the unloading position of the package (para. 30-35 where the vehicle may include an opening that allows a cargo movement subsystem to move the cargo to a recipient and the cargo movement subsystem may be an arm or conveyor belt; para. 53-55 where the cargo movement subsystem may be a motor which rotates the rotatable carriage to align with an opening for a recipient to receive cargo; para. 53-55 and figures 9-11 where in para. 54 specifically the display provides an identifying code (barcode, QR, etc.) to identify the cargo and then the cargo movement subsystem rotates the carriage so that the container 194 which houses the cargo is adjacent to the opening, the display identifies the opening for the cargo recipient to receive the cargo; para. 55 where the vehicle has a plurality of openings and the display identifies the opening for the cargo recipient to receive the cargo; “Go to Door No. 2” in figure 10B)

As per independent Claim 18, 
DeLizio teaches a method, comprising: 
(A) acquiring an address indicating a delivery destination of a package, and first attribute information indicating an attribute of a stopping position where an autonomous vehicle delivering the package stops at the delivery destination (see DeLizio para. 61 where the autonomous vehicle (AV) may transport passengers or cargo; para. 65, 124-125 where the AV or ride controller may determine destination information such as an address; figure 30A, 30B, and 31 along with para. 263-273 where the AV determines “first attribute information” such as the destination is located on a four-lane street, there may be unsafe traffic conditions at the destination, and which side of the street the destination is on)
(B) determining a side from which the package is to be unloaded at the delivery destination, out of a plurality of sides of the autonomous vehicle, based on the address and the first attribute information (figure 30A, 30B, and 31 along with para. 263-273 where the AV may determine (based on the destination, unsafe traffic conditions, and side of street the destination is on) to drop off the cargo where the cargo’s side is closest to the drop off point and orient with the cargo’s doors closest to a curb then the AV “opens one or more curbside doors to drop off passengers…the autonomous vehicle will not open street-side doors” (para. 273))

DeLizio does not teach (C) outputting management information correlating identification information for identifying the package and the determined side.

Kuo teaches:
(C) outputting management information correlating identification information for identifying the package and the determined side (figure 5 and para. 38 where the vehicle has two openings and packages may be collect by recipients from each opening; para. 53-55 and figures 9-11 where in para. 54 specifically the display provides an identifying code (barcode, QR, etc.) to identify the cargo and then once the cargo is adjacent to the opening, the display identifies the opening for the cargo recipient to receive the cargo; para. 55 where the vehicle has a plurality of openings and the display identifies the opening for the cargo recipient to receive the cargo; “Go to Door No. 2” in figure 10B) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DeLizio invention with the Kuo (C) outputting management information correlating identification information for identifying the package and the determined side with the motivation of increasing the efficiency of the invention as the Kuo display provides the recipient with information that allows them to quickly identify their package and locate where their package is and pick it up. See also para. 2 and 14 “the present system can minimize or prevent cargo from being left unattended”. 

As per dependent Claim 19, 
DeLizio/Kuo teaches the device according to Claim 1.
DeLizio teaches:
A system comprising an autonomous vehicle from which the package can be unloaded from a plurality of unloading positions (see DeLizio para. 61 where the autonomous vehicle (AV) may transport passengers or cargo; figure 30A, 30B, and 31 along with para. 263-273 where the AV may determine (based on the destination, unsafe traffic conditions, and side of street the destination is on) to drop off the cargo where the cargo’s side is closest to the drop off point and orient with the cargo’s doors closest to a curb then the AV “opens one or more curbside doors to drop off passengers…the autonomous vehicle will not open street-side doors” (para. 273) – thus, the “package” can be unloaded from the curbside or the streetside position)

DeLizio does not teach, but Kuo teaches: 
A system comprising an autonomous vehicle from which the package can be unloaded from a plurality of unloading positions (figure 5 and para. 38 where the vehicle has two openings and packages may be collected by recipients from each opening; para. 53-55 where the vehicle has a plurality of openings from which the package may be unloaded) 
Wherein the autonomous vehicle includes a moving mechanism that moves the package (para. 30-35 where the vehicle may include an opening that allows a cargo movement subsystem to move the cargo to a recipient and the cargo movement subsystem may be an arm or conveyor belt; para. 53-55 where the cargo movement subsystem may be a motor which rotates the rotatable carriage to align with an opening for a recipient to receive cargo) 
a control unit that acquires the management information from the device according to Claim 1, and controls the moving mechanism unit so that the orientation of unloading position of the package is set in accordance with the management information (para. 53-55 and figures 9-11 where in para. 54 specifically the display provides an identifying code (barcode, QR, etc.) to identify the cargo and then the cargo movement subsystem rotates the carriage so that the container 194 which houses the cargo is adjacent to the opening, the display identifies the opening for the cargo recipient to receive the cargo; para. 55 where the vehicle has a plurality of openings and the display identifies the opening for the cargo recipient to receive the cargo; “Go to Door No. 2” in figure 10B)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DeLizio invention with the Kuo the autonomous vehicle including a moving mechanism unit that moves the package; and a control unit that acquires the management information from the device according to Claim 1, and controls the moving mechanism unit so that the orientation of unloading position of the package is set in accordance with the management information with the motivation of increasing the efficiency of the invention as the Kuo modification moves the package to an opening in the vehicle and the display provides the recipient with information that allows them to quickly identify their package and locate where their package is and pick it up. See also para. 2 and 14 “the present system can minimize or prevent cargo from being left unattended”. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DeLizio (US2018/0202822) in view of Kuo et al. (US2019/0113935) as applied to claim 1 above, further in view of Barrett et al. (US2014/0081517).
As per dependent Claim 3, 
DeLizio/Kuo teaches the device according to Claim 1.
DeLizio teaches:
wherein the first attribute information includes traffic amount information relating to an amount of traffic at the stopping position, and the (B) includes determining, in a case where the amount of traffic at the stopping position is unsafe, a side of the autonomous vehicle that is opposite from a center line of the road where the autonomous vehicle is stopped as being the side (figure 30A, 30B, and 31 along with para. 263-273 where the AV may determine (based on the destination, unsafe traffic conditions, and side of street the destination is on) to drop off the cargo where the cargo’s side is closest to the drop off point and orient with the cargo’s doors closest to a curb then the AV “opens one or more curbside doors to drop off passengers…the autonomous vehicle will not open street-side doors” (para. 273); para. 267 where to determine an unsafe traffic condition, the system analyzes historical traffic data, real-time traffic data, or other information indicating traffic conditions at the destination)

DeLizio/Kuo does not teach where the amount of traffic at the stopping position is heavier than a predetermined amount.

Barrett teaches:
where the amount of traffic at the stopping position is heavier than a predetermined amount (para. 25 where the vehicle is determined to be in heavy traffic if the amount of traffic detected exceeds a certain traffic threshold and it indicates the conditions are unsafe) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DeLizio/Kuo invention with the Barrett where the amount of traffic at the stopping position is heavier than a predetermined amount with the motivation of increasing the safety of the package as in Barrett para. 7 “the safety parameters are based on any number of operating conditions including a speed of the vehicle, traffic congestion surrounding the vehicle, a weather condition” etc. Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Barrett where the amount of traffic at the stopping position is heavier than a predetermined amount for the DeLizio where the amount of traffic at the stopping position is unsafe. Both references utilize real-time traffic conditions to determine if an activity is safe or unsafe; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeLizio (US2018/0202822) in view of Kuo et al. (US2019/0113935) as applied to claim 15 above, further in view of Alvern (US2013/0297066).

As per dependent Claim 17, 
DeLizio/Kuo teaches the device according to Claim 15.
DeLizio does not teach, but Kuo teaches:
a moving mechanism (para. 30-35 where the vehicle may include an opening that allows a cargo movement subsystem to move the cargo to a recipient and the cargo movement subsystem may be an arm or conveyor belt; para. 53-55 where the cargo movement subsystem may be a motor which rotates the rotatable carriage to align with an opening for a recipient to receive cargo)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DeLizio invention with the Kuo a moving mechanism with the motivation of increasing the efficiency of the invention as the Kuo modification moves the package to an opening in the vehicle and the display provides the recipient with information that allows them to quickly identify their package and locate where their package is and pick it up. See also para. 2 and 14 “the present system can minimize or prevent cargo from being left unattended”. 

DeLizio/Kuo does not teach wherein the moving mechanism includes a height changing mechanism that changes the height of the unloading position of the package.

Alvern teaches:
wherein the moving mechanism includes a height changing mechanism that changes the height of the unloading position of the package (figure 81 and para. 376-379 where the height of the delivery arm that conveys boxes is adjustable and can be positioned over a range of heights and distances to accommodate the range of positions of vehicle windows of different vehicles)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DeLizio/Kuo invention with the Alvern wherein the moving mechanism includes a height changing mechanism that changes the height of the unloading position of the package with the motivation of increasing efficiency as with the Alvern modification the moving mechanism can present a package at a variety of heights to a recipient since the moving mechanism can be positioned “over a range of heights and distances to accommodate the range of positions of vehicle windows of different vehicles” (para. 378). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Available prior art alone or in combination fail to disclose every element of claims 5 and 7-14. 
The following are closest prior art:
Felton et al. (US2022/0119210) para. 234 teaches selecting a side of a delivery vehicle to discharge containers depending on variation in terrain, one way streets, and other preferences. Felton is not available as prior art due to the effective filing date of the reference.
Kanitz (US2021/0380135) para. 51-52, 60 teaches safe drop off locations on a curbside of the street and hazardous drop off locations on the street side and the invention teaches a vehicle orientation constraint where a side or door of the vehicle must face a selected curb or street side. Kanitz is not available as prior art due to the effective filing date of the reference.
Dautz et al. (US2019/0213541) teaches a displacing device which is height adjustable and can deliver items at different height levels outside the delivery vehicle. Dautz is not available as prior art due to the effective filing date of the reference.
Baalke et al. (US11222299) teaches in Column 37 a desired orientation of an autonomous vehicle that causes the storage compartment of the AV to face away from a wall or face toward an access point. Baalke is not available as prior art due to the effective filing date of the reference. 
Rasmusson, JR. et al. (US2018/0136656) teaches a viability score for drop off locations based on obstacles blocking the location or traffic conditions within the area and selecting a drop off location based on the viability score. Rasmusson does not teach the limitations of claims 5-14.
Dyer et al. (US2020/0172089) teaches a difficulty score for maneuvering an autonomous vehicle to a drop off location and the AV entering a driveway to be in a lane adjacent to the drop off location. Dyer is not available as prior art due to the effective filing date of the reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628